Citation Nr: 0925277	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-33 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of frozen 
feet; and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to January 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reopened a previously denied claim for 
service connection for residuals of frozen feet, and denied 
the claim on the merits.

The Veteran testified before the undersigned at a hearing in 
April 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Service connection for residuals of frozen feet was 
denied in an October 1989 RO decision.  The Veteran did not 
submit a notice of disagreement within one year and the 
decision became final.  

2.  Evidence submitted since the last final denial of the 
Veteran's claim includes information that was not previously 
considered; establishes facts necessary to substantiate the 
claim; and raises a reasonable possibility of substantiating 
the claim.

3.  Residuals of frozen feet were incurred as a result an 
injury in service.


CONCLUSIONS OF LAW

1.  The October 1989 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.201 (2008).

2.  Evidence received since the October 1989 RO decision is 
new and material, and the claim for service connection for 
residuals of frozen feet is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2008).

3.  Residuals of frozen feet were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

New and Material Evidence

In an October 1989 decision, the RO denied service connection 
for residuals of frozen feet noting that no residuals of 
frozen feet were shown on the last examination.  The Veteran 
was informed of the decision and of his appellate rights on 
November 17, 1989.  He did not submit a notice of 
disagreement within one year and the decision became final.  
38 U.S.C.A. § 7105(c) (West 2002).

Thirty-eight C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The last prior final denial of the claim was the October 1989 
rating decision.  At that time, the evidence consisted only 
of service treatment records.  Service treatment records show 
the Veteran was treated at the US Army Health Clinic in 
Illsheim, Germany on four separate occasions in March 1977, 
for foot problems associated with a cold injury.  Diagnoses 
included Chilblains and cold weather injury.  

Evidence added to the record since the 1989 decision includes 
VA outpatient treatment records dated from May 2005 to June 
2007; an April 2006 VA examination and opinion; private 
treatment records; and testimony from the Veteran provided at 
an April 2009 hearing.  

The evidence received since the 1989 decision is new, as it 
was not previously considered by the RO.  In addition, the 
evidence is material in that it relates to an element where 
the previously submitted evidence was found to be 
insufficient.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

At the time of the last and prior final decision, the RO 
determined that there were no current residuals shown as a 
result of a cold weather injury to the feet in service.  The 
Veteran's testimony shows that he has current problems with 
his feet and the VA and private treatment records reflect 
chronic skin and sensory disturbances in his feet.  He has 
also testified that his current foot problems have persisted 
since the cold weather injury in service (i.e. a continuity 
of symptomatology).  He is competent to provide such 
testimony as his observable foot symptoms are entirely 
capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  The VA examiner's April 2009 opinion serves as 
the required competent medical nexus opinion on the question 
of whether the Veteran's current foot symptoms are related to 
the cold weather injury shown in service.  

The Veteran's testimony and the positive nexus opinion raise 
a reasonable possibility of substantiating the claim.  As 
such, new and material evidence has been submitted.  The 
Veteran's claim is reopened and the Board may now proceed to 
review the claim on a de novo basis. 

Service Connection

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for "chronic" conditions, 
such as psychoses, when a chronic disease manifests itself in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran currently has the same condition.  38 
C.F.R. § 3.303(b).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, the evidence must show a) a continuity of 
symptoms after discharge and b) that the present condition is 
related to that symptomatology.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)(lay person may provide 
eyewitness account of medical symptoms).  

Analysis

Service treatment records show evidence of a cold weather 
injury involving the Veteran's feet during service.  The 
Veteran was treated at the US Army Health Clinic in Illsheim, 
Germany on four separate occasions in March 1977, for foot 
problems associated with a cold injury.  On March 1st, the 
Veteran was treated for a "cold feet problem."  On 
examination, the Veteran's feet were slightly swollen.  Good 
capillary refill and circulation was noted.  The clinical 
assessment was "mild Chilblains."

On March 8th, the Veteran complained of pain in both feet.  
He reported having a lot of problems with them out in the 
field.  Upon observation, both feet were swollen and 
capillary return was very slow.  Extreme point tenderness was 
present.  The diagnosis was "rule out Chilblains."  On 
March 11th, the Veteran complained of pain in feet after an 
M-50 had dropped on them; however, he was noted to have had 
Chilblains at the time of the incident.  He also reported 
increasing numbness in his digits.  On physical examination, 
his feet were slightly swollen around the heel and there was 
minimal point tenderness noted over the metatarsal heads.  
Capillary return was good and there was no discoloration 
noted.  

On March 14th, the Veteran still complained of pain in the 
feet.  The clinical assessment was "rule out cold weather 
injury."  The Veteran was also seen in the orthopedic 
department and the clinical assessment was "cold weather 
injury."  He was treated for symptoms of a rash, itching, 
peeling skin and a bad foot odor, in December 1977 and March 
1979.  These symptoms were diagnosed as Athlete's feet.  The 
January 1979 separation examination showed no defects of the 
feet; however, in his report of medical history, the Veteran 
indicated that he had foot trouble and that his medical 
condition included frost bite.

The post-service evidence includes VA and private outpatient 
treatment records.  VA records contain findings of diabetes 
beginning in May 2005.  An August 2005 VA treatment records 
shows a finding of fungus on the skin of the feet and nails 
with a report of frostbite in service.  The Veteran stated 
that his foot problems began after the frostbite in Germany.  
A September 2005 record shows a diagnosis of chronic tinea 
pedis.  On examination, sensation was present, equal and 
symmetrical in both feet, but slightly diminished in the 
toes.  

A March 2006 private record shows the Veteran complained of 
numbness, pain and a fungal infection in his feet with a 
history of a frostbite injury.  Physical examination revealed 
diminished sensation at the ankles.

The Veteran underwent a VA examination in April 2006.  He 
reported that he was exposed to sub-zero temperatures while 
performing field maneuvers while stationed in Germany in 
service.  He reported that he wore standard unlined combat 
boots and socks during the maneuvers.  Symptoms at the time 
of the cold weather injury included pain, numbness, itching 
(tingling), and swelling of feet, difficulty walking and 
altered gait for about 10 months.  Treatment included hot 
soaks, whirlpool therapy, and aspirin.  

Current symptoms included cold sensitization, paresthesias or 
numbness, recurring fungal infections, stiffness of some 
toes, occasional swelling of the feet, excess sweating, sharp 
pain, occasional burning, numbness and itching in both feet.  
Additional findings on physical examination included 
onychomycosis of all toenails and pes planus.  The examiner's 
diagnosis was "mild cold injury of both feet as evidenced by 
pain history and since the injury, cold sensitivity, 
numbness, burning, and sharp pain of both feet."  

The examiner indicated that he had reviewed the claims file.  
The diagnosis was mild cold injury of both feet as evidenced 
by the history of pain since the injury, cold sensitivity, 
numbness, burning, and sharp pain of both feet.

In May 2006, the RO referred the claims folder back to the 
examiner because it found that the examiner had reported no 
objective findings to support the diagnosis.

In an addendum opinion dated in May 2006, the examiner stated 
that veterans with mild cold injuries almost never have 
objective physical findings.  He explained that the diagnosis 
was based on history, significant cold exposure, and current 
subjective symptoms.  He opined that the onychomycosis was 
not likely a result of the cold exposure because 
onychomycosis is a fungal nail infection and diabetics are 
very susceptible to this condition.

A September 2006 private treatment record shows the Veteran 
reported foot and leg numbness, itching, and pain with a 
history of having been exposed to frozen snow and mud while 
in the field for three days during service.  Upon physical 
examination, sensation was diminished in the distal lower 
extremities to light touch, pinprick and vibratory sense.  
The clinical assessment was lower extremity neuropathy.  The 
clinician noted that the Veteran did have a history of 
diabetes, but this was diagnosed in 2005.

A November 2006 VA outpatient treatment record reveals a 
finding that there is no frank evidence of diabetes mellitus.  
The note also reflects findings of non-specific 
neuropathy/pain in the Veteran's feet.  The Veteran underwent 
an electromyography (EMG) test and nerve conduction study 
(NCS) in December 2006 for his complaint of bilateral foot 
pain.  The clinical impression was normal EMG/NCS study of 
the lower extremities; however, the examiner noted the study 
may not be sensitive enough to detect neural damage from 
frostbite.  

A second staff physician wrote that she had reviewed the 
consultation and documented data available.  She agreed with 
the electrodiagnosis of a mainly normal study, but also noted 
that the Veteran's left sural and right plantar responses 
were abnormal.  She stated further that while those findings 
were not diagnostic it may suggest a sensory neuropathy.  In 
conclusion, she explained that frostbite polyneuropathy was a 
small fiber disease and since NCS was a test of larger 
fibers, a non-diagnostic study [as in the Veteran's case] was 
not unusual.

Turning to the merits of the claim, a cold weather injury 
involving the Veteran's feet is shown to have occurred in 
service.  A current disability has also been established.  
The Veteran has presented both oral and written testimony 
that he has experienced cold sensitization, paresthesias or 
numbness, recurring fungal infections, stiffness of some 
toes, occasional swelling of the feet, excess sweating, sharp 
pain, occasional burning, numbness and itching in both feet 
since the cold weather injury to his feet in service.  He is 
competent to report such symptoms.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Savage v. Gober, 10 Vet. App. 488 
(1997).  Moreover, his testimony is buttressed by evidence of 
complaints and clinical findings of skin and sensory 
disturbances involving his bilateral feet in the post-service 
treatment records.  

In addition the VA examiner diagnosed a current disability.  
The diagnosis was based largely on the Veteran's competent 
report of symptoms.

As for competent medical evidence of a nexus between the in-
service injury and current symptoms, the 2006 VA examiner has 
provided a competent medical opinion in that regard.  This 
examiner has opined that the Veteran's current symptoms of 
cold sensitivity, numbness, burning, and sharp pain of both 
feet are consistent with the mild cold injury of both feet 
during service.  This opinion is considered probative, as the 
examiner indicated that he had reviewed the Veteran's medical 
records, and his conclusion is entirely consistent with 
evidence of record.  See Black v. Brown, 5 Vet. App. 177, 180 
(1995).  This undisputed opinion serves to link current 
residuals of frozen feet (cold sensitivity, numbness, 
burning, and sharp pain of both feet) to service.  The 
examiner did, however, state that the current chronic fungal 
infection of onychomycosis of the Veteran's feet and toenails 
is not related to the cold weather injury noted in service.  
The fungal infection has not been otherwise linked to 
service.

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for residuals of frozen feet, 
manifested by sensory disturbances including cold 
sensitivity, numbness, burning, and sharp pain is warranted.  
38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been submitted and the claim 
for service connection for residuals of frozen feet is 
reopened.

Service connection for residuals of frozen feet is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


